Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Catherine Denise Randolph appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint and denying her subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Randolph v. Gansler, No. 1:12-cv-01466-JFM (D. Md. May 24, 2012, June 11, 2012). We deny as moot Randolph’s motion to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.